Citation Nr: 9902634	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-49 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder including PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to March 
1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In August 
1996, the RO denied entitlement to service connection for 
post-traumatic stress disorder (PTSD) and depression with 
psychotic features.  The RO found that the PTSD and 
depression with psychotic features was not shown by the 
evidence of record to be related to any single or multiple 
stressors occurring in service.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board (Board) or by the United States Court of Veterans 
Appeals (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran has claimed entitlement to service connection for 
an acquired psychiatric disorder.  Review of the service 
medical records shows that the veteran was diagnosed with a 
narcissistic personality disorder and was administratively 
separated from service due to the disorder.  The personality 
disorder was found to have existed prior to active duty.  She 
was also diagnosed in-service with an adjustment disorder 
with depressed mood which did not exist prior to active duty.  

The RO denied entitlement to service connection for a 
personality disorder in June 1994.  


Post-service, the veteran has been diagnosed with various 
mental disorders including PTSD and depression based on 
sexual harassment/sexual abuse in service, obsessive 
compulsive disorder, borderline personality disorder, 
personality disorder not otherwise specified, dysthymia, 
depression, mixed anxiety, and mixed asocial and avoidant 
personality characteristics.  

There were four specific stressors reported by the veteran in 
support of her PTSD claim.  One incident occurred during boot 
camp in Florida in February 1989.  She reported that women in 
her barracks let some men in one night.  The men allegedly 
molested and sexually assaulted some of the women in the 
barracks.  The veteran reported that her whole company was 
punished for this incident.  A second incident involved daily 
harassment, including sexual harassment, the veteran 
experienced when she left her barracks while stationed at 
Memphis Air Station.  A third stressor that was reported was 
a pattern of sexual harassment of the veteran by senior non-
commissioned officers while she was stationed at NAS Norfolk.  
The last incident was sexual harassment she experienced from 
her senior supervisor while stationed at Barbers Point Naval 
Station beginning in July 1991.  

With regard to the diagnoses of PTSD, the Court has 
previously articulated a number of considerations that must 
be addressed in claims of service connection for PTSD.  In 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth 
the framework for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court analysis divides into two major 
components:  The first component involves the evidence 
required to demonstrate the existence of an alleged stressful 
event; the second involves a determination as to whether the 
stressful event is of the quality required to support the 
diagnosis of PTSD.  

With regard to the first component of the Court analysis, 
under 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304 
(1998), and the applicable Manual 21-1 provisions, the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 
(1993).  




In this case, the veteran does not allege participation in 
combat.  Her stressors are based on sexual harassment and 
sexual assault she experienced during active duty.  Thus, VA 
need not accept the veterans unsupported lay testimony 
regarding claimed stressors as conclusive of the actual 
occurrence of those stressors.  Zarycki, 6 Vet. App. at 98.  

In West v. Brown, 7 Vet. App. 70 (1994), the Court elaborated 
on the analysis in Zarycki.  In Zarycki, the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.  

Upon reviewing Zarycki and West, it appears that in 
approaching a claim for service connection for PTSD, the 
question of the existence of an event claimed as a 
recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators conclude that the record 
established the existence of such a stressor or stressors, 
then and only then, the case should be referred for a medical 
examination to determine the sufficiency of the stressor and 
as to whether the remaining elements required to support the 
diagnosis of PTSD have been met.  

In such a referral, the adjudicators should specify to the 
examiner(s) precisely what stressor or stressors has (have) 
been accepted as established by the record, and the medical 
examiners must be instructed that only those events may be 
considered in determining whether the appellant was exposed 
to a stressor and what the nature of the stressor or 
stressors was to which the appellant was exposed.  

In other words, if the adjudicators determine that the 
existence of an alleged stressor or stressors in service is 
not established by the record, a medical examination to 
determine whether PTSD due to service is present would be 
pointless.  Likewise, if the examiners render a diagnosis of 
PTSD that is not clearly based upon stressors in service 
whose existence the adjudicators have accepted, the 
examination would be inadequate for rating purposes.  

Finally, the Courts jurisprudence clearly indicates that 
neither the non-combat veterans testimony alone nor medical 
statements finding a relationship between the veterans 
recitation of her claimed stressors and a diagnosis of PTSD 
can qualify as corroborating evidence of a stressor.  In 
Dizoglio v. Brown, 9 Vet. App. 163 (1996), the Court held 
that a non-combat veterans testimony alone is insufficient, 
but left open the question of whether medical statements were 
sufficient.  In Moreau v. Brown, 9 Vet. App. 389 (1996), the 
Court closed that question, holding that credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  

The Board notes that there are conflicting diagnoses 
regarding the veteran's mental disorder.  Additionally, the 
Board finds that no attempt has been made to confirm the 
veteran's claimed stressors.  The Board finds the incident 
wherein the veteran claimed that her whole company was 
punished as a result of allowing men in the barracks in 
February 1989 during boot camp might be capable of 
verification.  The rest of the alleged stressors are reported 
in only vague detail.  The RO should request the veteran to 
provide more detailed information regarding her in-service 
stressors and then attempt to verify such stressors through 
the appropriate service department.  

Regardless of whether an in-service stressor is verified, the 
veteran should also be afforded a VA examination to determine 
if any of the mental disorders reported in the claims file 
are linked to active duty in any.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
remanded to the RO for the following development:

1.  The RO should ask the veteran to 
identify all the names, addresses, and 
approximate dates of treatment by all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records pertinent to her claim 
for service connection for an acquired 
psychiatric disorder since separation 
from service.  After securing any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
those treatment records identified by the 
veteran, not already of record.  
Irrespective of the veterans response, 
the RO should obtain any outstanding VA 
treatment records.  

2.  The RO should request the veteran to 
submit, in writing, as much descriptive 
information as possible regarding her 
claimed in-service stressors.  This 
should include to the extent possible the 
names of units, locations, dates, 
personnel, disciplinary actions, etc..  
The RO must inform the veteran of the 
importance of the submission of this 
evidence and that failure to do so may 
adversely affect the outcome of her 
claim.  

3.  After the above development is 
completed, the RO should review the 
claims file and prepare a summary of the 
claimed stressor(s) based on review of 
all pertinent documents and the veteran's 
statements regarding stressors.  


This summary, and all supporting 
documents regarding the veterans claimed 
stressor(s), should be submitted to the 
U. S. Armed Service Center for Research 
of Unit Records (USASCRUR), at 7798 
Cissna Road, Springfield, Virginia 22150.  

The USASCRUR should be requested to 
verify the occurrence of the incident(s) 
and any indication of the veterans 
involvement therein.  If unable to 
provide such information, USASCRUR should 
be asked to identify the agency or 
department that could provide such 
information and the RO should conduct 
follow-up inquiries accordingly.  

4.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  

If the RO determines that the record 
establishes the existence of a stressor 
or stressors, the RO must specify what 
stressor or stressors in service or prior 
to service it has determined are 
established by the record.  In reaching 
this determination, the RO should address 
any credibility questions raised by the 
record.  

5.  After copies of all such records have 
been associated with the claims file to 
the extent possible, the veteran should 
be accorded an examination by a board of 
two VA psychiatrists who have not 
previously examined her, if possible, to 
determine the nature, extent of severity, 
and etiology of any psychiatric disorders 
she may have.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior to 
conduction and completion of the 
examinations and the examiners must 
annotate the examination reports in this 
regard.  All findings should be reported 
in detail.  Any further indicated special 
studies should be conducted.  The 
examiners should review the results of 
any testing prior to completion of the 
reports.  The examiners must express an 
opinion as to the etiology of any mental 
disorder(s) no matter how diagnosed found 
on examination and whether or not the 
mental disorder(s) found is (are) related 
to service, or if preexisting service was 
(were) aggravated in service.  Any 
opinions expressed must be accompanied by 
a complete rationale.

6.  If, and only if, confirmed stressors 
are found to exist based on the 
instructions in paragraph 4, the veteran 
should also be examined in order to 
determine whether the veteran has PTSD 
and its etiology.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations.  Prior to the examinations, 
the RO is to inform the examiners of the 
results of its determination in paragraph 
(4) above as to the existence of a 
stressor or stressors.  The examiners 
should report all Axis I and II diagnoses 
present, if any, discuss any psychosocial 
stressors, and resolve any conflicts 
found between their findings and the 
diagnostic findings noted in the evidence 
associated with the claims file.  

With regard to PTSD, the RO must specify 
for the examiners the stressor or 
stressors that it has determined is or 
are established by the record and the 
examiners must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  

The examination reports should reflect 
review of pertinent material in the 
claims folder.  If a diagnosis of PTSD is 
made, the examiner(s) should specify (1) 
whether each alleged stressor found to be 
established by the record by the RO was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiners.  The examination reports 
should include the complete rationale for 
all opinions expressed.  Any necessary 
special studies or tests, to include 
psychological testing and evaluation, 
should be accomplished.  

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

8.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
service connection for a chronic acquired 
variously diagnosed psychiatric disorder 
including PTSD.  

If the benefit sought on appeal is not granted to the 
veterans satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until she is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
